DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 10-16 and 18-20, Sackett (US 20130003923) teaches a switch 30 configured to detect attachment of the shielding device 24 to the frame and enable 12 activation of the X-ray tube in response to detecting the attachment of the shielding device.
However Sackett fails to teach the x-ray tube 16 direct x-ray radiation toward the x-ray detector 18 as claimed in independent claims 10 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOON K SONG/Primary Examiner, Art Unit 2884